Title: Hugh Holmes to Thomas Jefferson, 17 May 1813
From: Holmes, Hugh
To: Jefferson, Thomas


          
            Dear
sir Winchr
May 17th
1813
            Since my
return to this place I have procured and now
enclose a reciept from One of Our
manufacturers for washing merino wool
            If you have determined to prepare yr merino wool at home for the
loom this reciept will be usefull—The filling ought to be spun with a ╳
bond
band and but slightly twisted—If however you
should prefer Our management of the fabrick
ab initio
and will send the wool in its unwashed state by the stage addressed to me I
will with much pleasure have the whole work executed for you—Or you may send me
the yarn or web  which will lessen the bulk weight & price of
carriage and in either case I will have the work completed—a navy blue can be
dyed here, but not a
the best blue, at least they are not in the
practice of dying the best blue by reason of the increased expence which few
are willing to pay—the difference of price between the best blue & any
other colour is said to be 6/– per yd—if I can render you a service sir in this
business, let me repeat the assurance of my readiness to do so with
pleasure—
            yr
friendHh Holmes
          
          
            PS.
Mr Divers yr neighbour wishes to see the
Reciept 
            H H
          
        